Citation Nr: 0402512	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  03-08 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for residuals, head 
trauma with skull fracture and hydrocephalus with cerebral 
atrophy with resultant mixed organic brain syndrome secondary 
to trauma, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to May 1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued a 50 percent 
evaluation for residuals, head trauma with skull fracture and 
hydrocephalus with cerebral atrophy with resultant mixed 
organic brain syndrome secondary to trauma. 


FINDING OF FACT

Residuals, head trauma with skull fracture and hydrocephalus 
with cerebral atrophy with resultant mixed organic brain 
syndrome secondary to trauma are manifested by severe 
deficits in new learning, memory, judgment and problem 
solving.


CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation for 
residuals, head trauma with skull fracture and hydrocephalus 
with cerebral atrophy with resultant mixed organic brain 
syndrome secondary to trauma have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.




II.  Factual Background

In a September 1985 rating decision, the RO granted service 
connection for residuals, head injury and skull fracture 
including hydrocephalus with cerebral atrophy, with a 30 
percent disability evaluation under Diagnostic Code 9304.  
The evaluation was reduced to 10 percent in an August 1987 
rating decision, and was increased to 50 percent in an April 
1991 rating decision.  

In a June 2001 VA neuropsychological assessment report, the 
veteran reported absent-mindedness, drifting thoughts, and 
difficulties with recent memory.  He reported working 20 
hours per week in the kitchen at the VAMC.  He denied any 
problems managing his finances.  He stated that he had been 
married for five years and had two young children living with 
them.  He and his wife were undergoing marital counseling.  
He reported that he had not become close with anyone since 
service and had no friends.  He denied suicidal or homicidal 
ideations, plans, or intent.  He denied any problem 
controlling his temper.  He described his mood as average.  

The examiner noted that the veteran was oriented to person 
and place, but was disoriented to date (one day off) and year 
(1991).  He was well-groomed, and his social interaction was 
friendly and spontaneous.  He showed good insight into his 
cognitive condition, and he appeared appropriately concerned 
about these problems.  His thought organization was not 
suggestive of psychotic process.  His speech was well 
articulated, prosodic, and fluent.  Digit repetition, serial 
threes, second-trial learning of a short story, first-trial 
visual learning, clock organization, and identifying visual 
absurdities were mildly poor.  Orientation, category fluency, 
digit reversal, first-trial learning and delayed recall of a 
short story, incidental visual recall, and mental arithmetic 
were moderately deficient.  Severe deficits were seen in 
reverse recitation (errors), complex visuomotor sequencing, 
and new learning, recall, and recognition of a word list.  
The examiner concluded that the veteran's generally intact 
speech and language abilities, visual-spatial skills, and 
intellectual functioning existed in contrast to impaired 
attention and concentration skills and significant 
deficiencies in new learning and memory.  The examiner noted 
that most likely the veteran was experiencing residual 
effects of his traumatic brain injury.  The examiner also 
noted that the veteran had demonstrated the ability to 
control his temper outside the home, so he should be 
encouraged to use his cognitive strengths, including above 
average abstract reasoning skills, to learn how to manage his 
anger in family and marital situations.  

In a July 2001 VA outpatient treatment report, the veteran 
presented as concrete in his thinking.  He denied 
perpetrating any violence.  He indicated that he had 
difficulties living with his wife.  He denied symptoms of 
depression or post-traumatic stress disorder.  He described 
feeling stressed secondary to the situation with his wife, 
and lonely.  He was oriented times three, cooperative, 
coherent, and there was no evidence of thought disorder.  He 
reported working part time and described satisfaction with 
that arrangement.  

In a June 2002 VA psychological evaluation report, the 
veteran appeared appropriately groomed and dressed.  His mood 
was serious, and he was oriented to person, place, and time.  
He reported having difficulty concentrating and had a memory 
problem caused by the head injury.  He denied feeling 
depressed or having thoughts, plans, or intent for suicide 
and/or assault.  In his assessment, the examiner noted that 
the veteran exhibited some cognitive deficits.  He noted a 
cognitive disorder not otherwise specified, a relational 
problem not otherwise specified, and a partner relational 
problem.  His GAF was a 39.

In a September 2002 VA examination report, it was noted that 
the veteran had residual neurological symptoms such as poor 
memory, poor concentration, and social withdrawal.  The 
veteran reported liking his job, although he had had a recent 
disagreement with his supervisor.  He reported that he had a 
poor short-term memory, could not remember things well, was 
easily distracted, and was unable to finish a task if 
interrupted.  Depressive symptoms were moodiness and low mood 
nearly every day.  He reported that he would sit and stare 
into space, that he was socially isolative, and that he had 
no suicidal ideation.  He did not endorse symptoms of panic 
disorder.  

The examiner noted that the veteran was cooperative, neatly 
dressed, had good hygiene, and had a flat, blank affect.  
There was no thought disorder.  He was oriented times four.  
His judgment was fair.  Overall, mental status was adequate 
for simple tasks.  He had fairly concrete reasoning.  He had 
some depressive symptoms of social withdrawal and moodiness.  
In her diagnosis, the examiner noted that the veteran's 
concentration did not appear to be as poor as the veteran 
believed it was.  He did appear to lack insight into his 
judgment and abstraction deficits.  She stated that the 
veteran had been working at a fairly low level job, which had 
clearly been a very good fit for him.  He was not likely to 
be able to handle more complex tasks, nor to have to handle a 
job where judgment and problem solving were required.  He had 
some depressive symptoms, which did not meet the criteria for 
major depression.  The depression was considered to be part 
of the dementia secondary to head trauma.  His GAF score was 
a 65, and the highest in the past year was a 68.

In two statements, dated November 2002 and March 2003, the 
veteran asserted that he disagreed with the rating decision 
because it indicated that his GAF scores ranged from 39 to 
71, but that in reality the progress notes indicated that his 
GAF score was a 37.

In a letter received by the RO in November 2002, the 
veteran's supervisor at work indicated that the veteran had 
worked as a food service worker at the VAMC part time since 
1988.

In a February 2003 VA outpatient treatment report, the 
examiner noted that the veteran's mood was serious, that he 
was a very loving and devoted father, and that he was fully 
capable of taking care of his parenting responsibilities 
without supervision.


III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  

Under the general rating formula for mental disorders, a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to symptoms such as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9304 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Board finds that the evidence supports a grant of a 100 
percent disability evaluation for residuals, head trauma with 
skull fracture and hydrocephalus with cerebral atrophy with 
resultant mixed organic brain syndrome secondary to trauma.

The veteran's residuals, head trauma with skull fracture and 
hydrocephalus with cerebral atrophy with resultant mixed 
organic brain syndrome secondary to trauma is currently rated 
as 50 percent disabling.  In order to warrant a 70 percent 
evaluation, the evidence must show occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
In order to warrant a 100 percent rating, the evidence must 
show total occupational and social impairment, due to 
symptoms such as: grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9304 (2003).

The veteran has worked part-time in the kitchen at the VAMC 
since 1988, and he has reported liking his job, although he 
has had a disagreement with his supervisor.  The veteran 
stated that he had been married for five years and had two 
young children.  He reported that he and his wife were 
undergoing marital counseling, and that he had difficulties 
living with her.  In the June 2002 VA psychological 
evaluation report, the examiner noted that the veteran had a 
relational problem not otherwise specified, and a partner 
relational problem.  

There were no deficiencies in his mood, which was described 
as either average or serious.  Regarding his thinking, there 
is conflicting evidence.  In the June 2001 VA 
neuropsychological assessment report, the veteran showed good 
insight into his cognitive condition, and appeared 
appropriately concerned about this problem.  The examiner did 
note, however, that the veteran had impaired attention and 
concentration skills and significant deficiencies in new 
learning and memory.  In the July 2001 VA outpatient 
treatment report, the veteran presented as concrete in his 
thinking, and there was no evidence of thought disorder.  In 
the September 2002 VA examination report, the examiner noted 
that there was no thought disorder, and that the veteran had 
fairly concrete reasoning.  In the June 2002 VA psychological 
evaluation report, however, the examiner noted a cognitive 
disorder not otherwise specified.  

There is conflicting evidence regarding judgment as well.  
Although the examiner in the September 2002 VA examination 
report noted at one point that the veteran's judgment was 
fair, she noted later that he lacked insight into his 
judgment deficits.  Finally, there is conflicting evidence 
regarding the veteran's GAF scores.  In June 2002 his GAF 
score was a 39.  In September 2002, only three months later, 
it was a 65.

The Board finds probative the fact that the veteran had long-
term memory impairments, as he does not remember much about 
his life prior to the bombing that caused his head injury, 
and that he had significant deficiencies in new learning and 
memory.  Severe deficits were seen in reverse recitation 
(errors), complex visuomotor sequencing, and new learning, 
recall, and recognition of a word list.  Further, digit 
repetition, serial threes, second-trial learning of a short 
story, first-trial visual learning, clock organization, and 
identifying visual absurdities were mildly poor, and 
orientation, category fluency, digit reversal, first-trial 
learning and delayed recall of a short story, incidental 
visual recall, and mental arithmetic were moderately 
deficient.  Although the veteran does work part-time, it is a 
low-level position in the kitchen of a VA facility.  It was 
noted that he would not be able to function at a job 
requiring more complex tasks, where judgment and problem 
solving were required.  The Board finds that this evidence 
supports a 100 percent disability evaluation for residuals, 
head trauma with skull fracture and hydrocephalus with 
cerebral atrophy with resultant mixed organic brain syndrome 
secondary to trauma.


ORDER

Entitlement to a 100 percent disability evaluation for 
residuals, head trauma with skull fracture and hydrocephalus 
with cerebral atrophy with resultant mixed organic brain 
syndrome secondary to trauma is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



